Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 1 of 11




                            EXHIBIT 2
         Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 2 of 11



                                                                      Attorney Docket No.          104402—5013—US

                                UTILITY                               First inventor     Dr. Paresh K. Patel
                   PATENT APPLICATION                                 Title              Method and System for Presenting
                     TRANSMITTAL                                                         Representations of Payment Accepting Unit
 (Only for new nonprovisional applications under 37 CFR § 1. 53(b))                      Events

                                                                      Electronically filed         August 12, 2014
                                                                                             Address to: Commissioner for Patents
                           APPLICATION ELEMENTS                                                          P.O. Box 1450
   See MPEP Chapter 600 concerning utility patent application contents.                                  Alexandria, VA 22313-1450

 HZ Fee Transmittal Form (with duplicate for fee processing)                     ACCOMPANYING APPLICATION PARTS

             Applicant claims Small Entity status, see 37 C.F.R. § 1.27          9. [:l Assignment Papers (cover sheet & document(s))



newts DE l
             Specification                            [Total Pages 69 ]                  Name of Assig nee:

             Drawing(s) (35 USC § 113)               [Total Sheets 45 ]         1013 37 CFR § 373(0) Statement
                                                                                         a. [I Power of Attorney
             Oath or Declaration               [Total Pages              ]
             a. [:1 Newly executed (original or copy)
                                                                                         English Translation Document (if applicable)
             b. 1:] Copy from a prior application (37 CFR § 1.63(d))

 .07 K4                                                                                  Information Disclosure Statement and PTO—1449
        Application Data Sheet, see 37 C.F.R. § 1.76
                                                                                         a. El Copies of citations attached
  a CD—ROM or CD—R in duplicate, large table or Computer                                 Preliminary Amendment
    Program (Appendix)
             |:l Landscape Table on CD
             Nucleotide and/or Amino Acid Sequence Submission                            Return Receipt Postcard (MPEP 503)
             (if applicable, all necessary)
             a. I:lComputer Readable Form (CRF)                                          Certified Copy of Priority Document(s)
             b. |:|Specification Sequence Listing on                                     (if foreign priority is claimed)
                    i. E] CD—ROM or CD—R (2 copies); or
                                                                                         Non-Publication Request
                  ii. l:| Paper
                                                                                         under 35 U.S.C. § 122 (b)(2)(B)(i)
             c. El Statement verifying identity of above copies
                                                                                         Other: Track-1 Certification and Request for
                                                                                         Prioritized Examination (1 page)




Note:
               (1) Benefit claims under 37 CFR 1.78 and foreign priority claims under 1.55 MUST be included in an Application
               Data Sheet (ADS).
               (2) For applications filed under 35 U.S.C. 111, the application must contain an ADS specifying the applicant if the
               applicant is an assignee, person to whom the inventor is under an obligation to assign, or person who otherwise
               shows sufficient proprietary interest in the matter. See 37 CFR 1.46(b).

                                    19. CORRESPONDENCE ADDRESS: Customer Number 24341



Signature            /                                                                              Date August 12, 2014
Name                                                                                                Registration No,   39 9 5’]
(Print/Type)       DOU g I as J '    an                                                             (Attorney/Agent)      I




DBZ/ 25266737.l


                                                                                                   KIOSOFT
                                                                                                   KIOSOFT EX.
                                                                                                           EX. 1006,
                                                                                                               1006, P.
                                                                                                                     P. 1
                                                                                                                        1
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 3 of 11


   Application/Control Number: 14/458,199                                                         Page 5
   Art Unit: 3691


          As per claims 9, 16 and 23, Narayanan discloses the notification indicates failure of a


   transaction initiated by the user of the mobile device or a malfunction associated with the


   payment accepting unit. See paragraph [0019] of Narayanan.




                                  Claim Rejections - 35 USC § 101

   2.     35 U.S.C. 101 reads as follows:


          Whoever invents or discovers any new and useful process, machine, manufacture, or
          composition of matter, or any new and useful improvement thereof, may obtain a patent
          therefor, subject to the conditions and requirements of this title.



   Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed


   to non-statutory subject matter.


          The claims are directed towards performing an acknowledgement of a payment by a user


   of a mobile device responsive to a notification message from a payment system. Performing an


   acknowledgment of a payment is a fundamental economic practice and thus, the claims include


   an abstract idea. The claims do not include limitations that are “significantly more” than the


   abstract idea because the claims do not include an improvement to another technology or


   technical field, an improvement to the functioning of the computer itself, or meaningful


   limitations beyond generally linking the use of an abstract idea to a particular technological


   environment. Note that the limitations, in the instant claims, are done by the generically recited


   mobile device and payment module. The limitations are merely instructions to implement the


   abstract idea on a computer and require no more than a generic computer to perform generic


   computer functions that are well—understood, routine and conventional activities previously




                                                                            KIOSOFT
                                                                            KIOSOFT EX.
                                                                                    EX. 1006,
                                                                                        1006, P.
                                                                                              P. 146
                                                                                                 146
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 4 of 11


   Application/Control Number: 14/458,199                                                    Page 6
   Art Unit: 3691


   known to the industry. Therefore, claims 1—23 are rejected under 35 U.S.C. 101 as being


   directed to non— statutory subject matter.

                                                Conclusion


   3.     Any inquiry concerning this communication or earlier communications from the


   examiner should be directed to FRANTZY POINVIL whose telephone number is


   (571 )272—6797. The examiner can normally be reached on Monday-Thursday.


           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s


   supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone


   number for the organization where this application or proceeding is assigned is 571 -

   273-8300.


           Information regarding the status of an application may be obtained from the


   Patent Application Information Retrieval (PAIR) system. Status information for


   published applications may be obtained from either Private PAIR or Public PAIR.


   Status information for unpublished applications is available through Private PAIR only.


   For more information about the PAIR system, see http://pair-direct.uspto.gov. Should


   you have questions on access to the Private PAIR system, contact the Electronic


   Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a


   USPTO Customer Service Representative or access to the automated information


   system, call 800-786-9199 (IN USA OR CANADA) or 571-272—1000.


                                                             /Frantzy PoinviI/
                                                             Primary Examiner
                                                             Art Unit 3691
   /FP/

   December 9, 2014




                                                                    KIOSOFT
                                                                    KIOSOFT EX.
                                                                            EX. 1006,
                                                                                1006, P.
                                                                                      P. 147
                                                                                         147
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 5 of 11




                                                       KIOSOFT EX. 1006, P. 490
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 6 of 11




                                                       KIOSOFT EX. 1006, P. 491
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 7 of 11




                                                       KIOSOFT EX. 1006, P. 492
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 8 of 11




                                                       KIOSOFT EX. 1006, P. 493
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 9 of 11




                                                       KIOSOFT EX. 1006, P. 494
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 10 of 11




                                                        KIOSOFT EX. 1006, P. 495
Case 1:20-cv-24342-RNS Document 27-3 Entered on FLSD Docket 03/16/2021 Page 11 of 11




                                                        KIOSOFT EX. 1006, P. 598
